DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1, 3-12, 20, 22-28 and 34-40 are pending in the application. Claim(s) 2 & 21 have been canceled. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-9, 11-12 & 20 & 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stones (WO 2014/142934) in view of O’Brian (US 5315091) in further view of Hintenberger (US 3641250)
As Per Claim 1, Stones discloses a fuming enclosure in which the fumes of a volatile component may be circulated [abstract], said fuming enclosure comprising:
 a outer walls [refer to annotated Fig. 1, #A] defining an enclosure having a sealed interior [refer to annotated Fig. 1, #D below]; 
a heating element [Fig. 1, #202] positioned within said interior [refer to annotated Fig. 1, #D below] said heating element [Fig. 1, #202] operable to be energized to heat a receptacle containing a volatile component to a specified temperature when said receptacle is positioned in contact with at least a portion of said heating element [Par. 11; “…The controller employs a controller for operation of the vacuum pump and heater with monitoring of the time, internal chamber pressure, and heater temperature…”& Par. 23; “…the process proceeds under automatic control of the controller 504 by pumping 508 the chamber 100 to vacuum and applying power to flash heater 202 to vaporize the cyanoacrylate at a time when the condensed water…”]; and

    PNG
    media_image1.png
    339
    353
    media_image1.png
    Greyscale

a movable support [Fig. 1, #128] positioned within said interior [refer to annotated Fig. 1, #D above] said movable support [Fig. 1, #128] configured to hold said receptacle within said interior in a non-contact position such that the receptacle is not in contact with the heating element [Fig. 1, #202; as clearly shown in the figure, the movable support is capable of holding a receptacle in a non-contact position with the heating element i.e. place it anywhere else on the support rather than directly on the heater], and configured to move said receptacle to a contact position such that the receptacle is in contact with said heating element while maintaining the enclosure sealed [Par. 23; “....In step 606, the chilled and exposed specimen is placed on specimen tray 128, cyanoacrylate is placed in an open-topped container on the flash heater 202…”] 
Stones does not disclose a receptacle configured to contain a volatile component; and 
said moveable support configured to move said receptacle while the enclosure is sealed and said heating element is energized from the non- contact position to a contact position. 
O’Brian, much like Stones, pertains to electrically heating a sample using a movable support. [abstract; Fig. 1]

said moveable support [Fig. 2, #61]  configured to move said receptacle [Fig. 2, #61] while the enclosure is sealed [Fig. 2A, #25] and said heating element [Fig. 4, #87] is energized from the non- contact position  [Fig. 2] to a contact position [Fig. 2A]. 
O’Brian discloses the benefits of the movable support operable to automatically move in that it ensure the sample is properly heated. [Col. 2, Lines 12-15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the movable support as taught by Stones in view of the movable support as taught by O’Brian to further include a receptacle configured to contain a volatile component and said moveable support configured to move said receptacle while the enclosure is sealed and said heating element is energized from the non- contact position to a contact position to ensure the sample is properly heated. [Col. 2, Lines 12-15]
Neither Stones nor O’Brian disclose wherein the moveable support is configured to move said receptacle from the non-contact position to the contact position in a manner that the volatile component remains in the receptacle prior to the volatile component being vaporized by the heating element.
Hintenberger, much like Stones and O’Brian, pertains to an electrically heated vacuum furnace. [abstract] 
Hintenberger discloses the moveable support [Fig. 2, #20] is configured to move said receptacle [Fig. 1, #23] from the non-contact position to the contact position in a manner that the component [Fig. 1, #15] remains in the receptacle [Fig. 1, #24] prior to the volatile component being heated by the heating element. [Fig. 1, #2; Col. 2, Lines 62-68; “…The handle 20 has been found convenient for 
Hintenberger discloses the benefits of the moveable support in that it can manually expedite the discharge of the carrier. [Col. 2, Lines 63-66] 
Therefore, it would have been obvious to combine the moveable support as taught by Stones and O’Brian in view of the moveable support as taught by Hintenberger to further include the moveable support is configured to move said receptacle from the non-contact position to the contact position in a manner that the volatile component remains in the receptacle prior to the volatile component being vaporized by the heating element to manually expedite the discharge of the carrier. [Col. 2, Lines 63-66]
As Per Claim 3, Stones discloses wherein said enclosure additionally comprises at least one door [Fig. 1, #108] providing access to said interior [refer to annotated Fig. D above], said at least one door [Fig. 1, #108] operable to be locked [Fig. 1, #124]  to prevent access to said interior when said heating element is energized and said moveable support is configured to move said receptacle to the contact position while said at least one door is locked.28CORE/0506390.0137/131009979.5First Named Inventor: Brandon GrayAttorney Docket No.: 0506390.0137 [Par. 12; “the vacuum chamber has a door with a dual hinge arrangement that provides for a superior seal. In addition, the chamber features a sliding specimen tray that connects the flash heater to an outside source of electrical power when fully inserted into the chamber. The tray supports the flash heater.”] 
As Per Claim 4, Stone wherein said moveable support [Fig. 3, #128] is operable to be manually moved by a user from outside said enclosure [Fig. 3, #100] via an actuator extending through said outer walls [Fig. 3, #130; Par. 20; the reference clearly discloses the rails (actuators), which are responsible for moving the tray (moveable support), is at the bottom of the specimen tray. As shown in the figure, it is clear the movable tray extends outside the outer walls which would therefore entail the rails on the bottom of the moveable support will extend outside the outer walls as well]
As Per Claim 5, Stones discloses all limitations of the invention except wherein said moveable support is operable to automatically move said receptacle to the contact position upon at least a portion of said heating element reaching a pre-selected temperature.
O’Brian, much like Stones, pertains to electrically heating a sample using a movable support. [abstract; Fig. 1] 
O’Brian discloses a moveable support [Fig. 2, #59] is operable to automatically move said receptacle to the contact position upon at least a portion of said heating element reaching a pre-selected temperature. [Col. 5, Lines 33-45; “…an output of microprocessor 110 can be used to drive motor control 131 which, in turn, controls the stirring 133 and crucible movement 135 which are implemented by electric motor 75 and gear drive 77 and actuator 70…”]
O’Brian discloses the benefits of the movable support operable to automatically move in that it ensure the sample is properly heated. [Col. 2, Lines 12-15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the movable support as taught by Stones in view of the movable support as taught by O’Brian to further include said moveable support is operable to automatically move said receptacle to the contact position upon at least a portion of said heating element reaching a pre-selected temperature to ensure the sample is properly heated. [Col. 2, Lines 12-15]
As Per Claim 6, Stones discloses all limitations of the invention except wherein said moveable support is electro-mechanically controlled by a microprocessor. 
O’Brien, much like Stones, pertains to electrically heating a sample using a movable support. [abstract; Fig. 1] 
O’Brien discloses wherein said moveable support is electro-mechanically controlled by a microprocessor. [Col. 5, Lines 33-45; “…an output of microprocessor 110 can be used to drive motor 
O’Brien discloses the benefits of the movable support in that it ensure the sample is properly heated. [Col. 2, Lines 12-15]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the movable support as taught by Stones in view of the movable support as taught by O’Brian to further include said moveable support is electro-mechanically controlled by a microprocessor to ensure the sample is properly heated. [Col. 2, Lines 12-15]
As Per Claim 7, Stones discloses all limitations of the invention except wherein said microprocessor is in communication with said heating element and said moveable support such that said microprocessor directs movement of said moveable support upon said heating element reaching a pre-selected temperature. 
O’Brien, much like Stones, pertains to electrically heating a sample using a movable support. [abstract; Fig. 1] 
O’Brien discloses wherein said microprocessor is in communication with said heating element and said moveable support such that said microprocessor directs movement of said moveable support upon said heating element reaching a pre-selected temperature. [Col. 5, Lines 33-45; “…as the sample preparation process takes place, microprocessor 110 can monitor the temperature sensing devices 123 and through its internal clock can calculate the time…an output of microprocessor 110 can be used to drive motor control 131 which, in turn, controls the stirring 133 and crucible movement 135 which are implemented by electric motor 75 and gear drive 77 and actuator 70…”]
O’Brien discloses the benefits of the movable support in that it ensure the sample is properly heated. [Col. 2, Lines 12-15]

As Per Claim 8, Stones discloses all limitations of the invention except wherein said moveable support comprises a platform having an upper surface that supports said receptacle above said heating element in the non-contact position, said moveable support operable to be removed from underneath said receptacle to cause the receptacle to drop onto at least a portion of the heating element in the contact position. 
O’Brian, much like Stones, pertains to electrically heating a sample using a movable support. [abstract; Fig. 1] 
O’Brian discloses said moveable support comprises a platform having an upper surface [Fig. 2a, #61] that supports said receptacle above said heating element in the non-contact position [Fig. 2, #67], said moveable support [Fig. 2, #59 & Fig. 2a, #61] operable to be removed from underneath said receptacle to cause the receptacle to drop onto at least a portion of the heating element in the contact position. [Fig. 2, #67; the reference clearly discloses pouring a crucible on the casting dish in which rests on the heater (claim 1). As it is clearly shown in the figure, the structure is able to perform the function as recited in the claim (refer to MPEP § 2173.05(g))] 
O’Brien discloses the benefits of the movable support in that it ensure the sample is properly heated. [Col. 2, Lines 12-15]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the movable support as taught by Stones in view of the movable support as taught by 
As Per Claim 9, Strokes discloses all limitations of the invention except wherein said moveable support comprises a moveable arm that holds said receptacle in the non-contact position and is operable to move said receptacle to the contact position. 
O’Brien, much like Stones, pertains to electrically heating a sample using a movable support. [abstract; Fig. 1] 
O’Brien discloses wherein said moveable support comprises a moveable arm [Fig. 2, #59] that holds said receptacle in the non-contact position [Fig. 2, #61]  and is operable to move said receptacle to the contact position [Fig. 3, #61]. 
O’Brien discloses the benefits of the movable support in that it ensure the sample is properly heated. [Col. 2, Lines 12-15]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the movable support as taught by Stones in view of the movable support as taught by O’Brian to further include the moveable support comprises a moveable arm that holds said receptacle in the non-contact position and is operable to move said receptacle to the contact position to ensure the sample is properly heated. [Col. 2, Lines 12-15]
As Per Claim 11, Stones discloses wherein said enclosure is a fingerprint processing cabinet [Par. 1] and said volatile component comprises cyanoacrylate. [Par. 11] 
As Per Claim 12, Stones discloses wherein said enclosure is configured to enable a user to elect to manually position said receptacle in contact with said heating element before said heating element is or to utilize said moveable support to position said receptacle in the contact position after said heating element is energized.
As Per Claim 20, Stones discloses a fuming enclosure in which the fumes of a volatile component may be circulated [abstract], said fuming enclosure comprising:
a. outer walls [refer to annotated Fig. 1, #A below] defining an enclosure having a sealed interior [refer to annotated Fig. 1, #D below];

    PNG
    media_image1.png
    339
    353
    media_image1.png
    Greyscale

b. a heating element positioned within said interior [Fig. 3, #202], said heating element operable to be energized to heat a receptacle containing a volatile component to a specified temperature [Par. 11; “…The controller employs a controller for operation of the vacuum pump and heater with monitoring of the time, internal chamber pressure, and heater temperature…”& Par. 23; “…the process proceeds under automatic control of the controller 504 by pumping 508 the chamber 100 to vacuum and applying power to flash heater 202 to vaporize the cyanoacrylate at a time when the condensed water…”]; and
a moveable barrier positioned within said interior [Fig. 1, #128]. 

said moveable support configured to move said receptacle while the enclosure is sealed and said heating element is energized from the non- contact position to a contact position;
 a moveable barrier positioned within said interior, said barrier configured to be positioned in a blocking position between said receptacle and said heating element in CORE/0506390.0137/131009979.5First Named Inventor: Brandon GrayAttorney Docket No.: 0506390.0137such a manner as to inhibit the transfer of heat from said heating element to said receptacle and to be moved to a non-blocking position that does not inhibit the transfer of heat from said heating element to said receptacle while maintaining the enclosure sealed.
O’Brien, much like Stones, pertains to electrically heating a sample using a movable support. [abstract; Fig. 1] 
O’Brien discloses a receptacle [Fig. 2, #61] configured to contain a volatile component [Col. 3, Lines 44-49; “…Aperture 57 is large enough to provide for crucible holder 59 to move for mixing the sample contained in crucible 61…”]; and 
said moveable support [Fig. 2, #61]  configured to move said receptacle [Fig. 2, #61] while the enclosure is sealed [Fig. 2A, #25] and said heating element [Fig. 4, #87] is energized from the non- contact position  [Fig. 2] to a contact position [Fig. 2A]; 
a moveable barrier [Fig. 2, #59] positioned within the interior [refer to annotated Fig. 2, #A below], said barrier [Fig. 3, #59] configured to be positioned within the sealed interior of the enclosure [Fig. 2, #25] in a blocking position between said receptacle [Fig. 3, #61; the examiner is interpreting position to be a position of the movable barrier in which heat transfer to an volatile substance is inhibited, in this instance, when the moveable support is located outside the sealed enclosure] and said heating element in CORE/0506390.0137/131009979.5First Named Inventor: Brandon GrayAttorney Docket No.: 0506390.0137such a manner as to inhibit the transfer of heat from said heating element to said receptacle  [Fig. 2, #95; Col. 4, Lines 23-26; “…heater 95 is preferably recessed in the surface of insulating base member 53…”; it is clear at that the position of the moveable barrier being located outside of the apparatus and the heater being retained in the apparatus, that heat transfer to the receptacle would be inhibited]  and said barrier [Fig. 2, #59] configured to be moved while said enclosure is sealed [Fig. 2A,#25] is sealed and said heating element [Fig. 4, #87] is energized from the blocking position to a non-blocking position that does not inhibit the transfer of heat from said heating element [Fig. 2, #95; Col. 4, Lines 23-26; “…heater 95 is preferably recessed in the surface of insulating base member 53…”] to said receptacle [Fig. 2, #61]
O’Brien discloses the benefits of the movable barrier in that it ensure the sample is properly heated. [Col. 2, Lines 12-15]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the movable barrier as taught by Stones in view of the movable barrier as taught by O’Brian to further include a moveable barrier positioned within said interior, said barrier configured to be positioned in a blocking position between said receptacle and said heating element in CORE/0506390.0137/131009979.5First Named Inventor: Brandon GrayAttorney Docket No.: 0506390.0137such a manner as to inhibit the transfer of heat from said heating element to said receptacle and to be moved to a non-blocking position that does not inhibit the transfer of heat from said heating element to said receptacle while maintaining the enclosure sealed to ensure the sample is properly heated. [Col. 2, Lines 12-15]
Neither Stones nor O’Brian disclose wherein the moveable support is configured to move said receptacle from the non-contact position to the contact position in a manner that the volatile component remains in the receptacle prior to the volatile component being vaporized by the heating element.
Hintenberger, much like Stones and O’Brian, pertains to an electrically heated vacuum furnace. [abstract] 
Hintenberger discloses the moveable support [Fig. 2, #20] is configured to move said receptacle [Fig. 1, #23] from the non-contact position to the contact position in a manner that the component [Fig. 
Hintenberger discloses the benefits of the moveable support in that it can manually expedite the discharge of the carrier. [Col. 2, Lines 63-66] 
Therefore, it would have been obvious to combine the moveable support as taught by Stones and O’Brian in view of the moveable support as taught by Hintenberger to further include the moveable support is configured to move said receptacle from the non-contact position to the contact position in a manner that the volatile component remains in the receptacle prior to the volatile component being vaporized by the heating element to manually expedite the discharge of the carrier. [Col. 2, Lines 63-66]
As Per Claim 22, Stones discloses wherein said enclosure additionally comprises at least one door providing access to said interior [Fig. 1, #108], said at least one door [Fig. 1, #108] operable to be locked to prevent access to said interior [Fig. 1, #24] when said heating element is energized [Fig. 3, #202] and said barrier [Fig. 2, #128] is configured to be moved to said non-blocking position while said at least one door is locked [Fig. 2, #128]. 
As Per Claim 23, Stones discloses wherein said enclosure is a fingerprint processing cabinet [Par. 1] and said volatile component comprises cyanoacrylate. [Par. 11]
As Per Claim 24, Stones wherein said enclosure is configured to enable a user to elect to manually position said receptacle adjacent said heating element [Fig. #202] without the moveable barrier [Fig. 2, #128] positioned therebetween before said heating element is energized [Fig. 2, #202; it can be clearly seen in the figure that a receptacle can be placed directly on said heater without the moving barrier (128) placed in between] or to utilize said moveable barrier to inhibit the transfer of heat to the receptacle after said heating element is energized. wherein said moveable barrier is operable to be manually moved by a user from outside said enclosure via an actuator extending through said outer walls.
As Per Claim 25, Stones discloses said moveable barrier [Fig. 3, #128]  is operable to be manually moved by a user from outside said enclosure via an actuator extending through said outer walls. [Fig. 3, #130; Par. 20; the reference clearly discloses the rails (actuators), which are responsible for moving the tray (moveable support), is at the bottom of the specimen tray. As shown in the figure, it is clear the movable tray extends outside the outer walls which would therefore entail the rails on the bottom of the moveable support will extend outside the outer walls as well]
As Per Claim 26, Stones discloses all limitations of the invention except wherein said moveable barrier is operable to be automatically moved to the non-blocking position upon at least a portion of said heating element reaching a pre-selected temperature. 
O’Brien, much like Stones, pertains to electrically heating a sample using a movable support. [abstract; Fig. 1] 
O’Brien discloses wherein said moveable barrier [Fig 1. #59] is operable to be automatically moved to the non-blocking position upon at least a portion of said heating element reaching a pre-selected temperature. [Col. 5, Lines 33-45; “…an output of microprocessor 110 can be used to drive motor control 131 which, in turn, controls the stirring 133 and crucible movement 135 which are implemented by electric motor 75 and gear drive 77 and actuator 70…”]
O’Brian discloses the benefits of the movable support operable to automatically move in that it ensure the sample is properly heated. [Col. 2, Lines 12-15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the movable support as taught by Stones in view of the movable support as taught by 
As Per Claim 27, Stones wherein said moveable barrier is electro-mechanically controlled by a microprocessor.32CORE/0506390.0137/131009979.5First Named Inventor: Brandon GrayAttorney Docket No.: 0506390.0137 
Stones discloses all limitations of the invention except wherein said moveable support is electro-mechanically controlled by a microprocessor. 
O’Brien, much like Stones, pertains to electrically heating a sample using a movable support. [abstract; Fig. 1] 
O’Brien discloses wherein said moveable barrier is electro-mechanically controlled by a microprocessor. [Col. 5, Lines 33-45; “…an output of microprocessor 110 can be used to drive motor control 131 which, in turn, controls the stirring 133 and crucible movement 135 which are implemented by electric motor 75 and gear drive 77 and actuator 70…”]
O’Brien discloses the benefits of the movable support in that it ensures the sample is properly heated. [Col. 2, Lines 12-15]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the movable barrier as taught by Stones in view of the movable support as taught by O’Brian to further include said moveable support is electro-mechanically controlled by a microprocessor to ensure the sample is properly heated. [Col. 2, Lines 12-15]
As Per Claim 28, Stones discloses all limitations of the invention except wherein said microprocessor is in communication with said heating element and said moveable barrier such that said microprocessor directs movement of said moveable barrier upon said heating element reaching a pre-selected temperature.  

O’Brien discloses wherein said microprocessor is in communication with said heating element and said moveable barrier such that said microprocessor directs movement of said moveable barrier upon said heating element reaching a pre-selected temperature. [Col. 5, Lines 33-45; “…as the sample preparation process takes place, microprocessor 110 can monitor the temperature sensing devices 123 and through its internal clock can calculate the time…an output of microprocessor 110 can be used to drive motor control 131 which, in turn, controls the stirring 133 and crucible movement 135 which are implemented by electric motor 75 and gear drive 77 and actuator 70…”]
O’Brien discloses the benefits of the movable support in that it ensure the sample is properly heated. [Col. 2, Lines 12-15]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the movable support as taught by Stones in view of the movable support as taught by O’Brian to further include said microprocessor is in communication with said heating element and said moveable barrier such that said microprocessor directs movement of said moveable support upon said heating element reaching a pre-selected temperature to ensure the sample is properly heated. [Col. 2, Lines 12-15]
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stones (WO 2014/142934) in view of O’Brian (US 5315091) in further view of Hintenberger (US 3641250) in further view of Stones (herein referred to as Stones II) (US 2012/0141669)
As Per Claim 10, Stones and O’Brian discloses all limitations of the invention except wherein said moveable support has a first surface facing said heating element in the non-contact position and a second surface facing said receptacle in the non-contact position and wherein said moveable support comprises an insulating material that inhibits heat flow from said first surface to said second surface.29CORE/0506390.0137/131009979.5First Named Inventor: Brandon GrayAttorney Docket No.: 0506390.0137 

Stones II discloses wherein said support [Fig. 1, #140] has a first surface facing said heating element [refer to annotated Fig. 1, #A below] in the non-contact position and a second surface [refer to annotated Fig. 1, #B below] facing said receptacle in the non-contact position [Fig. 1, #102] wherein said support [Fig. 1, #140] comprises an insulating material that inhibits heat flow from said first surface and second surface. [Par. 33; “…onto insulating pad 140, to reduce temperature exchange with the surface of heat accelerated CE vacuum chamber 112…]

    PNG
    media_image2.png
    699
    804
    media_image2.png
    Greyscale

Stones II discloses the benefits of the insulating pad in that it reduces the temperature exchange of heat in the chamber. [Par. 33] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the moving support as taught by Stones and O’Brian in view of the support as taught by Stones II to further include said moveable support has a first surface facing said heating element in the non-contact position and a second surface facing said receptacle in the non-contact position and wherein said moveable support 
Claim(s) 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Stones (WO 2014/142934) in view of Martindale (US 5465765) in further view of Bourdon (US 4297383)
As Per Claim 34, Stones discloses a fuming enclosure in which the fumes of a volatile component may be circulated [abstract], said fuming enclosure comprising:
a. outer walls defining an enclosure having a sealed interior [refer to annotated Fig. 1, #A below];
b. a heating element positioned within said interior [Fig. 3, #202], said heating element operable to be energized to heat a receptacle containing a volatile component to a specified temperature when said component is positioned within said receptacle [Par. 11; “…The controller employs a controller for operation of the vacuum pump and heater with monitoring of the time, internal chamber pressure, and heater temperature…”& Par. 23; “…the process proceeds under automatic control of the controller 504 by pumping 508 the chamber 100 to vacuum and applying power to flash heater 202 to vaporize the cyanoacrylate at a time when the condensed water…”]. 

    PNG
    media_image1.png
    339
    353
    media_image1.png
    Greyscale

Stones does not disclose a receptacle configured to be positioned within the interior and contain a volatile component; and 

Martindale, much like Stones, pertains to a vacuum chamber for the development of latent fingerprints. [abstract] 
Martindale discloses a receptacle [Fig. 2, #3] configured to be positioned within the interior [Fig. 2, #1] and contain a volatile component [Col. 2, Lines 16-23; “…The first chamber 1 is used to contain the object to be tested for fingerprints; the object may be inserted into the chamber 1 simply by separating the top and bottom halves 2 and 3…”]; and
a one-way seal [Fig. 1, #38] positioned above and adjacent said receptacle [Fig. 1, #13], said one-way seal [Fig. 1, #4] operable to receive a conduit [Fig. 1, #40] extending through a portion of said outer walls [Fig. 1, #24] from outside said enclosure [Fig. 1, #12] into said interior [Fig. 1, #24] above and adjacent said receptacle [Fig. 1, #13], said seal [Fig. 1, #38] configured to prevent the flow of material from within said interior to the outside of said enclosure [Fig. 1, #4; it is clear in the figure that the conduit would block any flow of material within the interior to flow to the outside by vulture of blocking the seal opening] and to permit the flow of said volatile component through said conduit into said receptacle within said interior while maintaining the enclosure sealed.  [Col. 3, Lines 7-13; “… If desired, the outlet conduit may have a purge conduit 35 communicating with it and a purge valve 37 which may be opened or closed as desired to allow atmospheric gases to reenter the chamber upon completion of the development of prints opened at the end of the cycle. Valve 37 is, when incorporated into the device, in the closed position to evacuate the chamber and opened at the end of the cycle….”]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fuming enclosure as taught by Stones in view of the seal as taught by Martindale to further include a one-way seal operable to receive a conduit extending through a portion of said outer walls from outside said enclosure into said interior, said seal configured to prevent the flow of material from within said interior to the outside of said enclosure and to permit the flow of said volatile component through said conduit into said receptacle within said interior while maintaining the enclosure sealed to control the rate of exposure of fingerprints to the vapors. [Col. 1, Lines 65-68]
Neither Martindale the outer walls defining an opening, nor Stones disclose a one way seal mounted to one of the outer walls and received by the opening. 
Bourdon, much like Stones and Martindale, pertains to an apparatus and method for developing latent fingerprints. 
Bourdon discloses the outer walls defining an opening [Fig. 1, #5; it can be clearly seen that the seal is received by an opening within the container]
a one way seal mounted to one of the outer walls [Fig. 1, #5] and received by the opening. [Fig. 1, #5] 
Bourdon discloses the benefits of having the seal mounted on the outer wall in that aids in creating an air tight seal of the compartment. [Col. 1, Lines 36-42]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the seal as taught by Stones and Martindale in view of the seal as taught by Bourdon to further include a one way seal mounted to one of the outer walls and received by the opening to create an air tight seal of the compartment. [Col. 1, Lines 36-42]
As Per Claim 35, Stone discloses wherein additionally comprises at least one door providing access to said interior [Fig. 1, #108], said at least one door [Fig. 1, #108] operable to be locked to prevent access to said interior [Fig. 1, #24] when said heating element is energized [Fig. 3, #202]. 
Stone does not disclose said seal is configured to permit the flow of volatile component through said conduit into said receptacle within said interior while said at least one door is locked.
Martindale, much like Stones, pertains to a vacuum chamber for the development of latent fingerprints. [abstract] 
Martindale discloses said seal [Fig. 1, #24] is configured to permit the flow of volatile component through said conduit into said receptacle within said interior [Col. 3, Lines 35-46; “…Valve 38 is closed such that air will not pass through recycle conduit 40. Valve 36 is opened such that conduit 32 communicates with the atmosphere. Pump 30 is started and draws air from the chamber 13. When the vacuum gauge 22 indicates the desired vacuum pressure, usually in the range of about 20 to about 25 inches of mercury, valve 36 is closed and valve 38 is open, thereby recycling the remaining gases in the evacuated chamber from the first end of chamber 14 through to the second end 16 of the chamber. Preferably the chamber is evacuated to a pressure in the range of from about 20 to about 25 inches of mercury….”]
Martindale discloses the benefits of the seal in that it allows for selective gas flow within the chamber. [Col. 2, Lines 16-23]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fuming enclosure as taught by Stones in view of the seal as taught by Martindale to further include said seal is configured to permit the flow of volatile component through said conduit into said receptacle within said interior while said at least one door is locked to allow for selective gas flow within the chamber. [Col. 2, Lines 16-23]
As Per Claim 36, Stone discloses all limitations of the invention except wherein said seal is configured to allow a user to manually insert said conduit through said seal and dispense said volatile component through the conduit into the receptacle while maintaining the enclosure sealed.
Martindale, much like Stones, pertains to a vacuum chamber for the development of latent fingerprints. [abstract] 
Martindale discloses wherein said seal [Fig. 1, #38] is configured to allow a user to manually insert said conduit [Fig. 2, #40] through said seal [Fig. 1, #38] and dispense said volatile component through the conduit into the receptacle while maintaining the enclosure sealed. [Col. 3, Lines 35-46; “…Valve 38 is closed such that air will not pass through recycle conduit 40. Valve 36 is opened such that conduit 32 communicates with the atmosphere. Pump 30 is started and draws air from the chamber 13. When the vacuum gauge 22 indicates the desired vacuum pressure, usually in the range of about 20 to about 25 inches of mercury, valve 36 is closed and valve 38 is open, thereby recycling the remaining gases in the evacuated chamber from the first end of chamber 14 through to the second end 16 of the chamber. Preferably the chamber is evacuated to a pressure in the range of from about 20 to about 25 inches of mercury….”]
Martindale discloses the benefits of the seal in that it allows for selective gas flow within the chamber. [Col. 2, Lines 16-23]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fuming enclosure as taught by Stones in view of the seal as taught by Martindale to further include said seal is configured to allow a user to manually insert said conduit through said seal and dispense said volatile component through the conduit into the receptacle while maintaining the enclosure sealed to allow a user to manually insert said conduit through said seal and dispense said volatile component through the conduit into the receptacle while maintaining the enclosure sealed to allow for selective gas flow within the chamber. [Col. 2, Lines 16-23]
As Per Claim 37, Stones and Martindale discloses all limitations of the invention except wherein said seal is operable to permit the flow of said volatile component through said conduit into said receptacle after said heating element is energized. 
Bourdon, much like Stones, pertains to an apparatus and method for developing latent fingerprints. [abstract] 
Bourdon discloses permitting the flow of said volatile component through said conduit into said receptacle after said heating element is energized. [Col. 2, Lines 31-36; “…a second chamber 7 contains a pool of the chemical cyanoacrylate 8 and vapors thereof 9. Said second chamber 7 has an inlet 10 and an outlet 11. The outlet 11 of said second chamber 7 being connected to the inlet 4 of said first chamber 1 by means of suitable tubing 12”; although the reference does not explicitly disclose a heater being energized, the claim limitation pertains to mere functional language. As clearly shown by the figure, the seal would allow a user to manually control the volatile substance being disposed in the enclosure, regardless of the inclusion of a heater. It is therefore clear that the structure is capable of performing the recited function. (refer to MPEP § 2173.05(g))]
Bourdon discloses the benefits of the flow in that it aids in controlling the rate of exposure of fingerprints to the vapors. [Col. 1, Lines 65-68]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the fuming enclosure as taught by Stones in view of the seal as taught by Bourdon to further include said seal is operable to permit the flow of said volatile component through said conduit into said receptacle after said heating element is energized to control the rate of exposure of fingerprints to the vapors. [Col. 1, Lines 65-68]
As Per Claim 38, Stones and Martindale discloses all limitations of the invention except wherein said seal is operable to permit the flow of said volatile component through said conduit into said receptacle after said heating element has reached a pre-selected temperature. 

Bourdon discloses said seal [Fig. 1, #4] is operable to permit the flow of said volatile component through said conduit into said receptacle after said heating element has reached a pre-selected temperature. [Col. 2, Lines 31-36; “…a second chamber 7 contains a pool of the chemical cyanoacrylate 8 and vapors thereof 9. Said second chamber 7 has an inlet 10 and an outlet 11. The outlet 11 of said second chamber 7 being connected to the inlet 4 of said first chamber 1 by means of suitable tubing 12”; although the reference does not explicitly disclose a heater being energized, the claim limitation pertains to mere functional language. As clearly shown by the figure, the seal would allow a user to manually control the volatile substance being disposed in the enclosure, regardless of the inclusion of a heater. It is therefore clear that the structure is capable of performing the recited function. (refer to MPEP § 2173.05(g))]
Bourdon discloses the benefits of the seal in that it aids in controlling the rate of exposure of fingerprints to the vapors. [Col. 1, Lines 65-68]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the fuming enclosure as taught by Stones in view of the seal as taught by Bourdon to further include wherein said seal is operable to permit the flow of said volatile component through said conduit into said receptacle after said heating element has reached a pre-selected temperature to permit the flow of said volatile component through said conduit into said receptacle after said heating element is energized to control the rate of exposure of fingerprints to the vapors. [Col. 1, Lines 65-68]
Claim(s) 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stones (WO 2014/142934) in view of Martindale (US 5465765) in further view of Bourdon (US 4297383) in further view of Stones (herein referred to as Stones II) (US 2012/0141669)
As Per Claim 39, Stones and Bourdon discloses all limitations of the invention except wherein said seal is electro-mechanically controlled by a microprocessor. 
Stones (herein referred to as Stone II), much like Stones and Bourdon, pertains to an apparatus and method for improved recover of latent fingerprints. [abstract] 
Stones II discloses wherein said seal is electro-mechanically controlled by a microprocessor.  [Claim 12] 
Stones II discloses the benefits of the microprocessor in that it aids in the improved recovery of latent fingerprints on nonporous surfaces. [Col. 4, Lines 58-62] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the seal as taught by Stones and Bourdon in view of the microcontroller as taught by Stones II to further include said seal is electro-mechanically controlled by a microprocessor to aid in the improved recovery of latent fingerprints on nonporous surfaces. [Col. 4, Lines 58-62]
As Per Claim 40, Stones and Bourdon discloses all limitations of the invention except wherein said microprocessor is in communication with said heating element and said seal such that said microprocessor directs operation of said seal upon said heating element reaching a pre-selected temperature.
Stones (herein referred to as Stone II), much like Stones and Bourdon, pertains to an apparatus and method for improved recover of latent fingerprints. [abstract] 
Stones II discloses said microprocessor is in communication with said heating element and said seal such that said microprocessor directs operation of said seal upon said heating element reaching a pre-selected temperature. [Claim 12; Col. 5, Lines 51-55; “…The controller employs a laptop computer with a USB control board for operation of the vacuum pump and heater with monitoring of the time, internal chamber pressure, and heater temperature…]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the seal as taught by Stones and Bourdon in view of the microcontroller as taught by Stones II to further include wherein said microprocessor is in communication with said heating element and said seal such that said microprocessor directs operation of said seal upon said heating element reaching a pre-selected temperature to aid in the improved recovery of latent fingerprints on nonporous surfaces. [Col. 4, Lines 58-62]

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 10/27/2020, with respect to the rejection(s) of claim(s) 1, 20 & 34 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hintenberger (US 3641250).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726